 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT
 6                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8       GINA CARUSO,                                               CASE NO. 1:15-CV-780 AWI EPG
 9                                Plaintiff
                                                                    ORDER PLAINTIFF’S MOTION FOR
10                        v.                                        PARTIAL SUMMARY JUDGMENT
                                                                    AND DEFENDANTS’ MOTION TO
11       OFFICER G. SOLORIO, OFFICER C.                             STRIKE
         LOPEZ, SGT. G. INGRAM, and
12       OFFICER D. MARTINEZ,
                                                                    (Doc. Nos. 193, 198)
13                                Defendants
14

15

16              This case arises out of an encounter between incarcerated Plaintiff Gina Caruso (“Caruso”)
17 and Defendant prison guards G. Solorio (“Solorio”), C. Lopez (“Lopez”), D. Martinez

18 (“Martinez”), and Sgt. G. Ingram (“Ingram”) (collectively “Defendants”).                    Currently pending
19 before the Court is Caruso’s motion for partial summary judgment on an affirmative defense and

20 Defendants’ motion to strike Plaintiff’s motion for summary judgment.1 For the reasons that

21 follow, Caruso’s motion will be granted, and Defendants’ motion will be denied.

22              Rule 56 Framework
23              Summary judgment is proper when it is demonstrated that there exists no genuine issue as
24 to any material fact, and that the moving party is entitled to judgment as a matter of law. Fed. R.

25 Civ. P. 56; Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Fortyune v. American Multi-

26 Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004). The party seeking summary judgment bears
27 the initial burden of informing the court of the basis for its motion and of identifying the portions

28   1
         Also pending is Defendants’ motion for summary judgment. That motion will be resolved in a separate order.
 1 of the declarations (if any), pleadings, and discovery that demonstrate an absence of a genuine

 2 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Soremekun v. Thrifty

 3 Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). Where the non-moving party will have the

 4 burden of proof on an issue at trial, the movant may prevail by presenting evidence that negates an

 5 essential element of the non-moving party's claim or by merely pointing out that there is an

 6 absence of evidence to support an essential element of the non-moving party's claim. See James

 7 River Ins. Co. v. Herbert Schenk, P.C., 523 F.3d 915, 923 (9th Cir. 2008); Soremekun, 509 F.3d at

 8 984. If the moving party meets its initial burden, the burden then shifts to the opposing party to

 9 establish that a genuine issue as to any material fact actually exists. See Matsushita Elec. Indus.

10 Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Nissan Fire & Marine Ins. Co. v. Fritz Cos.,

11 210 F.3d 1099, 11002-3 (9th Cir. 2000). If the nonmoving party fails to produce evidence

12 sufficient to create a genuine issue of material fact, the moving party is entitled to summary

13 judgment. Nissan Fire, 210 F.3d at 1103. The same standards apply to both motions for summary

14 judgment and motions for partial summary judgment. See Flores v. City of San Gabriel, 824 F.3d

15 890, 897 (9th Cir. 2016); Valentich v. United States, 194 F.Supp.3d 1033, 1035 (E.D. Cal. 2016).

16              Factual Background2
17              At all times relevant to the issues raised in this case, Caruso was imprisoned at the Central
18 California Women’s Facility (“CCWF”). See Doc. No. 187-3 at 1:22-25. On August 9, 2013,

19 Caruso submitted an inmate 602 appeal to the CCWF, challenging staff misconduct and misuse of

20 force against her on July 22, 2013. PUMF 1. Caruso’s appeal was accepted at the first level of

21 review on August 21, 2013. PUMF 2. The appeal was bypassed at the first level of review.

22 PUMF 3.

23              On August 22, 2013, Caruso’s appeal was accepted at the second level of review. PUMF
24 4. The appeal was referred to the hiring authority to determine whether the evidence warranted an

25 investigation or an inquiry. PUMF 5.

26              On September 5, 3013, Caruso submitted an appeal of the second level response. See
27 PUMF 6.

28   2
         “PUMF” refers to Plaintiff’s Undisputed Material Facts.

                                                                   2
 1         On September 7, 2013, Caruso submitted an appeal of the second level response to her 602
 2 appeal. PUMF 7.

 3         On October 21, 2013, the Office of Appeals in Sacramento directed the Appeals
 4 Coordinator at CCWF to amend the second level response to Caruso’s 602 appeal. PUMF 8.

 5         On February 19, 2014, CCWF issued another second level response, again partially
 6 granting Caruso’s 602 appeal. PUMF 9. The new second level response stated that an allegation

 7 inquiry had been conducted and it was determined that CCWF staff did not violate policy. See

 8 PUMF 10.

 9         On March 21, 2014, Caruso submitted another appeal of the new second level response to
10 her 602 appeal for third level review. See PUMF’s 11, 12; Caruso Dec. ¶¶ 8, 9.

11         On June 18, 2014, Caruso’s appeal was denied at the third level of review. PUMF 13. The
12 third level response confirmed that Caruso had administratively exhausted the available

13 administrative remedies. See PUMF 14.

14         Plaintiff’s Argument
15         Caruso argues that she has exhausted her administrative remedies with respect to the
16 misconduct that forms the basis of this lawsuit. Defendants have had ample opportunity to

17 conduct discovery and litigate the issue of administrative exhaustion. However, the undisputed

18 facts show that Caruso timely and fully complied with the existing administrative process both

19 when the second level decision referred the matter for investigation and when Caruso obtained a

20 decision at the third level of review. Therefore, partial summary judgment on Defendants’

21 affirmative defense should be granted.

22         Defendants’ Argument
23         Defendants argue that under Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc), a
24 defendant has the burden to prove that an inmate exhausted her administrative remedies. Caruso

25 moves for summary judgment even though Defendants have not attempted to meet their

26 burden/initial threshold showing under Albino. Caruso’s motion has the effect of obtaining relief
27 that proof of exhaustion would afford. This is improper, and Caruso’s motion should be stricken

28 under Rule 12(f).

                                                    3
 1         Discussion
 2         1.      Defendants’ Rule 12(f) Motion
 3         Under Rule 12(f), the Court may strike from “any pleading any insufficient defense or any
 4 redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The purpose of

 5 a Rule 12(f) motion is to avoid the costs that arise from litigating spurious issues by dispensing

 6 with those issues prior to trial. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir

 7 2010). Here, Defendants’ motion to strike is not well taken.

 8         The failure of a prisoner to exhaust administrative remedies as required by the Prison
 9 Litigation Reform Act (42 U.S.C. § 1997e, the “PLRA”) is an affirmative defense. Jones v. Bock,

10 549 U.S. 199, 216 (2007); Jackson v. Fong, 870 F.3d 928, 933 (9th Cir. 2017). By the express

11 language of Rule 56, a “party may move for summary judgment, identifying each claim or defense

12 [or part thereof] on which summary judgment is sought.” Fed. R. Civ. P. 56(a) (emphasis added).

13 There is no limitation in Rule 56(a) that prevents a plaintiff from moving for summary judgment

14 on an affirmative defense. For over sixty years, the Ninth Circuit has recognized that “summary

15 judgment may be used effectively in the area of affirmative defenses . . . .” Dam v. General

16 Electric Co., 265 F.2d 612, 614 (9th Cir. 1958). Thus, it is not uncommon for plaintiffs to move

17 for summary judgment on affirmative defenses and have their motions granted. E.g. United States

18 v. Kernen Constr., 349 F.Supp.3d 988, 1000 (E.D. Cal. 2018); Seufert v. Merck Sharp & Dohme

19 Corp., 187 F.Supp.3d 1163, 1168 (S.D. Cal. 2016); EEOC v. Fred Meyer Stores, Inc., 954

20 F.Supp.2d 1104, 1112-14 (D. Or. 2013); D.E. Shaw Laminar Portfolios, LLC v. Archon Corp.,

21 570 F.Supp.2d 1262, 1271 (D. Nev. 2008). Caruso motion for partial summary judgment on

22 Defendants’ affirmative defense is consistent with Rule 56(a) and these cases.

23         Therefore, because Caruso’s motion is not “redundant, immaterial, impertinent, or
24 scandalous,” but is instead proper under Rule 56(a) and well-established case authority,

25 Defendants’ Rule 12(f) will be denied.

26         2.      Caruso’s Motion
27         “Administrative exhaustion [the California prison system] requires the completion of the
28 third level of administrative review.” Jackson, 870 F.3d at 933 (citing Harvey v. Jordan, 605 F.3d

                                                     4
 1 681, 683 (9th Cir. 2010)). “[A] prisoner exhausts [available administrative remedies] under the

 2 PLRA despite failing to comply with a procedural rule if prison officials ignore the procedural

 3 problem and render a decision on the metis of the grievance at each available step of the

 4 administrative process.” Reyes v. Smith, 810 F.3d 654, 658 (9th Cir. 2016). Here, partial

 5 summary judgment is appropriate for two reasons.

 6              First, the undisputed facts show that Caruso pursued her grievance/appeal concerning the
 7 events of July 22, 2013, through the third level of administrative review. The third level of review

 8 denied Caruso further relief and the decision expressly stated that “[t]his decision exhausts the

 9 administrative remedy available to the appellant within CDCR.” Doc. No. 194-4. No procedural

10 problem or other defect with either Caruso’s 602 grievance or any of her appeals have been

11 identified by Defendants. Therefore, Caruso has presented sufficient undisputed facts to

12 demonstrate that she has exhausted her administrative remedies. See Jackson, 890 F.3d at 933;

13 Reyes, 810 F.3d at 658. Caruso has successfully shifted the summary judgment burden to

14 Defendants. See Nissan Fire, 210 F.3d at 1102-03. Because Defendants have not addressed the

15 substantive issue of exhaustion or presented any contrary facts, Defendants have not met their

16 burden. See id.

17              Second, as an affirmative defense, exhaustion of administrative remedies may be waived if
18 not adequately raised by the defendant. See Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir. 2007);

19 Handberry v. Thompson, 446 F.3d 335, 342 (2d Cir. 2006); Lira v. Herrera, 427 F.3d 1164, 1171

20 (9th Cir. 2005) (discussing Wyatt v. Terhune, 315 F.3d 1108, 1117-18 n.9 (9th Cir. 2003)3); see

21 also Albino, 747 F.3d at 1170 (noting that a “defect in subject matter jurisdiction, unlike a failure

22 to exhaust, is a nonwaivable defect.”). On November 30, 2017, the Magistrate Judge issued a

23 scheduling order in this case. See Doc. No. 43. In relevant part, the scheduling order read:

24              The deadline for filing dispositive motions is September 21, 2018. Any challenge
                for failure to exhaust administrative remedies may be raised only by filing a motion
25              for summary judgment under Federal Rule of Civil Procedure 56. Failure to raise
                the exhaustion issue by this deadline will result in waiver of the defense. See
26              Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion
                question should be decided as early as feasible).
27

28   3
         Overruled on other grounds by Albino, 747 F.3d at 1166.

                                                                   5
 1 Id. at 5:18-22. By order, the dispositive motions deadlines was extended to November 15, 2019.

 2 See Doc. No. 141. On October 30, 2019, Defendants filed a motion for summary judgment. See

 3 Doc. No. 187. The issue of administrative exhaustion was not included in Defendants’ summary

 4 judgment motion. See id. No relief from or objections to the scheduling orders have been made.

 5 Thus, pursuant to the scheduling orders of November 2017 and October 2019, Defendants have

 6 waived any challenge to Caruso’s efforts to exhaust administrative remedies and are now

 7 precluded from raising the issue.

 8         In sum, because Defendants have failed to meet their summary judgment burden (as
 9 explained in Nissan Fire) and have also waived their exhaustion affirmative defense through

10 application of the scheduling orders, partial summary judgment in favor of Caruso is appropriate.

11

12                                              ORDER
13         Accordingly, IT IS HEREBY ORDERED that:
14 1.      Defendants’ motion to strike (Doc. No. 198) is DENIED; and
15 2.      Plaintiff’ motion for partial summary judgment (Doc. No. 193) is GRANTED with respect
16         to Defendants’ affirmative defense of failure to exhaust administrative remedies.
17
     IT IS SO ORDERED.
18

19 Dated: March 25, 2020
                                               SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                    6
